Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 11-08-2021 has been entered and considered.
	Applicant elects, without traverse, group I.
Claims 1-10 and 31-32 are pending in this application.
Claims 11-30 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 recite limitations with a plurality of modules such as a data access module collecting original packet data…, a storage management module storing…, a data memory module returning…, disk interface module directly stores…, data distributed module distributes and stores… that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig. 3 and its corresponding disclosure in the instant application do not disclose the structure of the claimed 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Savchuk et al (US 2015/0264072) in view of Lee et al (US 2017/0005952).
For claim 1, Savchuk discloses a high performance packet stream storage method comprising: (a) collecting original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network); (b) writing the collected original packet data in a memory (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing it in the memory for processing (in-memory processing) and/or see at least [0051] and/or Fig.4; data memory area 404); (c) 
For claim 2, Savchuk further discloses excluding exception information from a memory writing target by filtering out the exception information from the collected original packet data (see at least [0050]; significant compression (filtering out) of information (excluding exception information) from storing/recording (memory writing) to minimize the amount of the similar information that needs to be stored).
For claim 5, Lee further discloses returning the memory in which the original packet data and the metadata have been written after the storing in the storage unit (see at least [0067]; temporarily storing in buffers (memory) before storing in the storage 
For claim 6, Lee further discloses securing an additional memory for an exceeded amount of original packet data when an amount of collected packets exceeds a collection setting value (see at least [0067]; clearing the buffers (securing an additional memory) when the size of data (amount of collected packets) stored in buffers exceeds a specific value (collection setting value)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee into the method/apparatus of Savchuk for the purpose of at least allocating/securing additional memory space to avoid overflow or loss of data.
For claim 7, Savchuk further discloses storing, in the storage unit, the extracted metadata from the memory after the collected original packet data and the extracted metadata are written in the memory for a given writing period (see at least Fig.1; in-memory processing is done in the memory (writing for a given writing period) and/or [0030]; processing and metadata extraction are done in-memory (writing for a given writing period) and/or [0051] and/or Fig.4; memory area 402 and data memory area 404).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet data in a storage unit.  However, Lee 
For claim 8, Savchuk further discloses high performance packet stream storage system comprising: a data access module collecting original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network) and extracting metadata from the collected original packet data (see at least Fig.1; metadata extraction 114); a memory unit in which the original packet data (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing it in the memory for processing (in-memory processing) and/or see at least [0051] and/or Fig.4; data memory area 404) and the metadata are written (see at least Fig.1; the extraction (in-memory processing) is done in the memory (writing) and/or [0030]; metadata extraction in-memory (writing) and/or [0051]; extract data and put it in memory data 402); a storage unit in which the metadata are stored and databased (see at least Fig.1; storing metadata in database 120); a storage management module storing, in the storage unit, the metadata from the memory unit (see at least Fig.1; storing metadata in database 120 (storage unit)).  Savchuk discloses all the claimed subject matter with the exception of explicitly disclosing storing also the original packet .
Claims 3-4, 9-10 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Savchuk et al (US 2015/0264072) in view of Lee et al (US 2017/0005952) and further in view of Choi et al (US 2017/0329797).

For claims 4, 10 and 33, Savchuk in view Lee discloses all the claimed subject matter with the exception of explicitly disclosing the storage unit comprises a plurality of extension nodes, and distributing and storing, in the plurality of extension nodes, the original packet data and the metadata from the memory when a network speed exceeds 
For claim 31, Savchuk discloses a high performance packet stream storage method comprising: (a) collecting original packet data from data traffic transmitted over a network (see at least Fig.1; at least Capture 102 of traffic from the network); (b) writing the collected original packet data in a memory for a time period (see at least Fig.1; in-memory processing and wherein after the traffic is captured, writing (for a time period) it in the memory for processing (in-memory (time period) processing) and/or see at least [0051] and/or Fig.4; data memory area 404); (c) extracting metadata from the collected original packet data and writing the metadata in the memory for the time period (see at least Fig.1; metadata extraction 114 and wherein the extraction (in-memory processing) is done in the memory (writing for a given writing (time) period) and/or [0030]; metadata extraction in-memory (writing for the time period) and/or [0051]; extract data and put it in memory data 402); and (e) storing, in a local disk, the metadata from the memory during .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 14, 2022